Citation Nr: 1518484	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-25 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in Atlanta, Georgia


THE ISSUE

Entitlement to an annual clothing allowance.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel




REMAND

The Veteran had active service from February 1965 to February 1966 and from February 1966 to February 1967 with 164 days of lost time.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a decision in May 2013 of the Department of Veterans Affairs Medical Center (VAMC) in Atlanta, Georgia, which denied the Veteran's claim of entitlement to an annual clothing allowance.  

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A (West 2014).  

The Veteran essentially contends that he is entitled to a clothing allowance due to the wear and tear caused by a knee brace and wheelchair used for his service-connected disabilities.  He is service connected for loss of use of the lower extremities due to lumbar radiculopathy, associated with degenerative disc disease with osteoarthritis of the lumbar spine, rated as 100 percent disabling; bladder dysfunction, rated as 60 percent disabling; bowel dysfunction, rated as 60 percent disabling; degenerative disc disease with osteoarthritis of the lumbar spine, rated as 40 percent disabling; hemorrhoids, rated as 10 percent disabling; and impotence, rated as noncompensably disabling.  

The law provides for payment of an annual clothing allowance for each veteran who, because of a service-connected disability, wears or uses a prosthetic or orthopedic appliance (including a wheelchair) which VA determines tends to wear out or tear the clothing of the veteran, or uses medication that a physician has prescribed for a skin disability that is due to a service-connected disability and the VA determines causes irreparable damage to the veteran's outer garments.  38 U.S.C.A. § 1162.  

Under 38 C.F.R. § 3.810, a veteran who has a service-connected disability is entitled, upon application, to an annual clothing allowance as specified in 38 U.S.C.A. § 1162.  The annual clothing allowance is payable in a lump sum, and the following eligibility criteria must be satisfied:  (1) a qualifying medical record discloses that the veteran wears or uses certain prosthetic or orthopedic appliances that tend to wear or tear clothing (including a wheelchair) because of such disability and such disability is the loss or loss of use of a hand or foot compensable at a rate specified in 38 C.F.R. § 3.350(a), (b), (c), (d) or (f); or (2) the Chief Medical Director or designee certifies that because of such disability a prosthetic or orthopedic appliance is used that tends to wear or tear the veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition that is due to the service-connected disability, irreparable damage is done to the veteran's outer garments.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a).  

In the instant case, the VAMC determined that the Veteran was not entitled to a clothing allowance benefit.  It appears that the determination was made based on a finding that any wheelchair used by the Veteran was not issued by VA.  However, a review of the Virtual VA records indicate that, during a VA examination in June 2009, it was noted that his walking was unsteady and, for ambulation, the Veteran required a brace on the back, both knees and motorized wheelchair.  Therefore, while the Board makes no decision as to what appliances are qualifying for purpose of obtaining a clothing allowance, it should nevertheless be noted that the United States Court of Appeals for the Federal Circuit has found that the correct construction of the statutory language of 38 U.S.C.A. § 1162 allowed for the award of multiple benefits if a veteran uses multiple appliances affecting distinct articles of clothing.  See Sursely v. Peake, 551 F. 3d 1351 (Fed. Cir. 2009).  The current version of the regulation contemplates this.

Because the applicable regulation specifies that there must be a determination that the prescribed prosthetic, appliance, or medication tends to wear or tear the Veteran's clothing or cause irreparable damage to his clothes, such medical determination is required in this case.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a).  

In view of the foregoing, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claim, and to ensure full compliance with due process requirements, the case is REMANDED for the following development:

1.  After obtaining any necessary authorization and information from the Veteran, obtain any additional VA or private records pertaining to treatment of the service-connected back and right and left knee disabilities, including any unassociated relevant prosthetics clinic records referred to in the August 2013 statement of the case.  

2.  Thereafter, schedule the Veteran for a VA medical examination for the purpose of determining whether any appliance such as a brace and/or wheel chair used for his service-connected disabilities result in wear and tear of his clothing.  The paper and electronic claims folders must be made available to and reviewed by the examiner in connection with the examination.  After examining the Veteran and reviewing the record, the examiner should provide a certification as to whether any appliance such as a brace and/or wheelchair used for his service-connected disabilities results in wear and tear to his clothing.  Each article of clothing affected by use of each appliance or wheelchair used for service-connected disability should be identified.  The report of examination should include a complete explanation for all opinions expressed.  

3.  When the development requested has been completed, the VAMC should readjudicate the claim on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  An appropriate period of time should be allowed for a response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

